Citation Nr: 0003790	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel







INTRODUCTION

The veteran had active duty from February 1943 to November 
1945. 

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for residuals of frostbite 
of the feet.


FINDING OF FACT

The claims files includes medical evidence indicating that 
the veteran may have  frostbite of the feet that is related 
to his service.


CONCLUSION OF LAW

The claim for frostbite of the feet is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  3.303 (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran asserts that he had frozen feet while fighting in 
Europe in February 1945.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  The law does not, however, create a presumption of 
service connection, and service connection remains a question 
which must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

The veteran's discharge shows that his awards include the 
Purple Heart, and that his military occupation specialty was 
heavy mortar crewman.  Service medical records show treatment 
in Luxembourg for knee injuries caused by an enemy artillery 
shell.  Based on the foregoing, the Board finds that the 
veteran is qualified for the combat veteran's special 
consideration under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d). 

The Board further notes that the veteran's service medical 
records include a report, dated in February 1945, which shows 
that he was treated in Luxembourg for injuries to his knees 
caused by an enemy artillery blast.  At that time, he was 
noted to have mild frostbite of the toes of the left foot due 
to exposure.  A second report, also dated in February 1945, 
notes mild frostbite to the left foot and toes.  

Finally, the claims files include a VA cold injury protocol 
(CIP) examination report, dated in September 1998, which 
shows that the impressions included status post frozen feet 
in World War II, and noted vascular compromise to both feet.  
The examiner further stated that he had consulted with a 
physician at the University Medical Center at Ohio State 
University (OSU), and that, "[I]t is at least as likely as 
not that some of his feet problems are a result of his frozen 
feet in World War II."  

Under the circumstances, the Board finds that the veteran's 
assertions, his service medical records, and the 
aforementioned VA examiner's opinion are sufficient to 
constitute medical evidence of frostbite of the feet, and a 
nexus to active duty, such that the veteran's claim for 
frostbite of the feet is well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).


ORDER

The veteran's claim of entitlement to service connection for 
frostbite of the feet is well-grounded.  To this extent, the 
appeal is granted subject to the following remand provisions.  





REMAND

The veteran asserts that he was exposed to extreme cold 
during service in Europe during World War II.  

As stated previously, the veteran's service medical records 
include a report, dated in February 1945, which shows that he 
was treated in Luxembourg for injuries to his knees caused by 
an enemy artillery blast.  At that time, he was noted to have 
mild frostbite of the toes of the left foot due to exposure.  
A second report, also dated in February 1945, notes mild 
frostbite to the left foot and toes.  The remainder of the 
veteran's service medical record is negative for complaints, 
findings, diagnoses or treatment for the residuals of frozen 
feet during service.  

The Board initially notes that the medical records are silent 
as to complaints, treatment or a diagnosis involving frozen 
feet until at least 1981, at which time the veteran was 
diagnosed with peripheral vascular disease (PVD), varicose 
veins in the lower legs, and obesity.  

A VA hospital report, dated in March 1982, show diagnoses of 
degenerative arthritis of both knees, mild hypertension, 
under control with diet, mild glucose intolerance, mild 
obesity and gout by history.  

Reports from the Grant Medical Center, dated between 1994 and 
1996, are remarkable for diagnoses of diabetes mellitus.

Records from the Fayette County Memorial Hospital (FCMH), 
dated between 1992 and 1997, include a report dated in June 
1992, which contains diagnoses of arteriosclerotic vascular 
disease of great toe and ball of foot, cellulitis and abscess 
of foot, with infection, gangrene.  The FCMH reports also 
show that in June 1992 the veteran underwent an amputation of 
his right great toe.  These reports contain notations 
indicating that the veteran had received treatment for foot 
ulcers and claudication treated with vascular surgery in 
September 1989, at Riverside Hospital.  In February 1995, the 
veteran was treated for left foot drop.  The impressions in 
an electromyographic examination report noted nerve 
denervation in the left foot, and evidence of peripheral 
neuropathy.

A report from an OSU physician, dated in December 1996, 
states that the veteran has severe post-traumatic 
osteoarthritis, bilaterally.  He has "an additional problem 
which he believes is related to his service, and that was 
frostbitten feet, and then he had peripheral arterial disease 
bilaterally with a bilateral venous graft imposed and a right 
metatarsal amputation."

The claims file contains a September 1998 VA CIP examination 
report in which the examiner stated that it was at least as 
likely as not that some of the veteran's foot problems were a 
result of his frozen feet in World War II.  

In February 1999, the RO requested an opinion from the 
examiner who performed the September 1998 VA CIP examination 
report, as to "[W]hether it is as likely as not that the 
veteran's bilateral peripheral vascular disease is due to his 
frostbite of the toes of the left foot; or whether the 
bilateral peripheral vascular disease is more likely to be 
due to other causes." 

In an addendum to the September 1998 VA CIP examination 
report, dated in February 1999, the examiner stated that he 
could not provide an "unequivocal opinion" as requested by 
the RO. 

A report from the Park Medical Center, dated in April 1999, 
contains the opinion of a physician who stated that, "[I]t 
more likely than not that the patient's gangrene and loss of 
toes on the left foot are related to peripheral arterial 
disease unrelated to prior cold injury to the feet."

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, given the complex history and nature 
of the veteran's claim, which may include a history of 
frostbite, peripheral vascular disease, gout, diabetes, 
hypertension and obesity, and the possibility that relevant 
treatment records may exist which are not currently of 
record, the Board is convinced that a remand is required to 
attempt to obtain such records, followed by providing the 
veteran with a comprehensive podiatry examination in order to 
determine the nature and etiology of the veteran's foot 
disorders. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses and dates 
of treatment for all medical care 
providers who have provided treatment for 
his feet since separation from service 
which are not currently associated with 
the claims file, to include treatment 
from Riverside Hospital in 1989, as well 
as any treatment at VA facility in 
Chillicothe.  After securing any 
necessary releases, the RO should obtain 
these records.  The veteran should also 
be advised that although he has reported 
that physicians at a VA facility in 
Chillicothe, and at FCMH, have told him 
that he currently has one or more foot 
disorders which are related to frozen 
feet during service, such opinions are 
not currently associated with the claims 
file, and he may wish to obtain them is 
support of his claim.

2.  The veteran should be afforded a 
special vascular VA examination.  All 
indicated tests and studies should be 
accomplished.  It is imperative that the 
physician review and have access to the 
entire claims folders prior to, and at 
all times pertinent to, the examination.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran currently has a foot 
disorder that is the result of frostbite 
incurred during service.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth in a 
detailed typewritten report.

3.  After the action requested in the 
above paragraph has been completed, the 
RO should adjudicate the issue of service 
connection for residuals of frozen feet, 
on the basis of all the evidence of 
record.

4.  If the benefit sought on appeal is 
not granted, the veteran, and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond thereto.

Thereafter, the record should be returned to the Board for 
further appellate review, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




